This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2012).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A13-1933

                                   State of Minnesota,
                                       Respondent,

                                            vs.

                                 Curtis Lamon Caradine,
                                        Appellant

                                Filed September 8, 2014
                                       Affirmed
                                     Worke, Judge

                             Olmsted County District Court
                               File No. 55-CR-12-7275

Cathryn Middlebrook, Chief Appellate Public Defender, Sara J. Euteneuer, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Mark A. Ostrem, Olmsted County Attorney, James P. Spencer, Assistant County
Attorney, Rochester, Minnesota (for respondent)

       Considered and decided by Worke, Presiding Judge; Schellhas, Judge; and

Rodenberg, Judge.

                        UNPUBLISHED OPINION

WORKE, Judge

       In this appeal from his convictions of second- and third-degree controlled

substance crimes, appellant argues that the district court erred by permitting the state to
impeach him with a prior felony conviction. He raises other challenges in a pro se brief.

We affirm.

                                     DECISION

       Appellant Curtis Lamon Caradine argues that the district court committed

reversible error by permitting the state to impeach him during his testimony with a prior

conviction of a second-degree controlled-substance crime. We review the district court’s

decision about whether a witness can be impeached by evidence of a prior conviction for

an abuse of discretion. State v. Hill, 801 N.W.2d 646, 651 (Minn. 2011). Caradine has

the burden of showing that the district court improperly admitted the evidence and that he

was prejudiced as a result. State v. Ness, 707 N.W.2d 676, 685 (Minn. 2006). We will

reverse the conviction only if the district court’s erroneous admission of evidence

substantially influenced] the jury’s decision. State v. Jackson, 770 N.W.2d 470, 482

(Minn. 2009).

       Minn. R. Evid. 609(a) provides that a witness’s credibility may be attacked by

evidence of a conviction of any crime of dishonesty or of a felony, if the probative value

of using this evidence outweighs its prejudicial effect. Generally, “[e]vidence of a

conviction . . . is not admissible if a period of more than ten years has elapsed since the

date of the conviction or of the release of the witness from the confinement imposed for

that conviction, whichever is the later date.” Id. (b). This rule governs impeachment of a

defendant as well as other witnesses. See State v. Williams, 771 N.W.2d 514, 518 (Minn.

2009). The district court should make explicit findings supporting its impeachment

decision, but a reviewing court may independently review the record to determine if the


                                            2
district court abused its discretion.   State v. Craig, 807 N.W.2d 453, 469 (Minn. App.

2011), aff’d, 826 N.W.2d 789 (Minn. 2013); State v. Vanhouse, 634 N.W.2d 715, 719

(Minn. App. 2001), review denied (Minn. Dec. 11, 2001); see also Minn. R. Evid. 609(a)

1989 comm. cmt. (stating that district court “should make explicit findings on the record

as to the factors considered and the reasons for admitting or excluding the evidence”).

       In order to determine whether the probative value of the evidence outweighs the

prejudicial effect of impeaching a witness with a prior felony conviction, the district court

is directed to consider the Jones factors. See State v. Jones, 271 N.W.2d 534, 537-38

(Minn. 1978). These include:

              (1) the impeachment value of the prior crime, (2) the date of
              the conviction and the defendant’s subsequent history, (3) the
              similarity of the past crime with the charged crime (the
              greater the similarity, the greater the reason for not permitting
              use of the prior crime to impeach), (4) the importance of the
              defendant’s testimony, and (5) the centrality of the credibility
              issue.

Id. at 538.

Impeachment value

       Minnesota courts have consistently determined that even crimes not involving

dishonesty have impeachment value because “impeachment by a prior conviction aids the

jury by allowing it to see the whole person and thus to judge better the truth of the

defendant’s testimony.” Craig, 807 N.W.2d at 469 (quotation omitted). In Williams, 771

N.W.2d at 519, the supreme court noted that permitting the jury to see the “whole

person” aided it in evaluating the veracity of the defendant’s testimony. Caradine’s prior




                                             3
felony conviction had impeachment value because it permitted the fact-finder to consider

Caradine as a “whole person.”

Date

         Caradine argues that the district court’s rejection of his 2003 assault conviction as

too old to have impeachment value, coupled with its determination that his 2004

controlled-substance conviction was not, made little sense in light of the short period of

time that elapsed between those two offenses. Minn. R. Evid. 609(b) prohibits the use of

a conviction that is more than ten years old, but measures the age of the conviction from

the date of conviction or the witness’s release from confinement, “whichever is the later

date.”     Caradine served an executed sentence for the 2004 controlled-substance

conviction that concluded in 2009, or within four years before this trial.

Similarity

         As to the third factor, the prior conviction is similar to the current offenses, which

generally weighs against use of the prior conviction for impeachment because of the

possibility that a jury may use the information substantively. See State v. Gassler, 505

N.W.2d 62, 67 (Minn. 1993). While this is a concern, it is not as great a concern when a

case is tried, as it was here, to the district court instead of before a jury. State v. Hofmann,

549 N.W.2d 372, 376 (Minn. App. 1996), review denied (Minn. Aug. 6, 1996).

Importance of testimony

         The fourth factor, the importance of the defendant’s testimony, weighs against use

of the impeachment evidence if it discourages the defendant from testifying. Gassler,

505 N.W.2d at 67; Craig, 807 N.W.2d at 470. But Caradine testified despite the district


                                               4
court’s ruling permitting use of his prior conviction for impeachment. See id. (noting that

if fact-finder hears defendant’s version of event, this factor weighs in favor of

admissibility).

Credibility

       The last factor, whether the defendant’s credibility is a central issue, makes “a

greater case . . . for admitting the impeachment evidence because the need for the

evidence is greater.” State v. Ihnot, 575 N.W.2d 581, 587 (Minn. 1998) (quotation

omitted). Here, Caradine claimed that the confidential reliable informant (CRI) who

purchased drugs from Caradine in three controlled buys lied during his testimony and that

the CRI actually sold drugs to Caradine. Thus, credibility was a central issue, creating a

“significant need for the admission of [the impeachment] evidence.”            Gassler, 505

N.W.2d at 67.

       Considering all of the Jones factors, the district court did not abuse its discretion

by permitting the state to impeach Caradine with his prior controlled-substance

conviction. But Caradine argues that the district court failed to make adequate and

specific findings on the Jones factors. See Vanhouse, 634 N.W.2d at 719 (concluding

that “district court erred by failing to place its Jones-factor analysis on the record,” but

holding error was harmless because record demonstrated that district court properly

analyzed impeachment request).

       The district court’s findings here are not specific and detailed:

              Based on the date and kind of the law value of impeachment,
              I’ll keep out or exclude the assault in the second degree. The
              issue of the controlled substance crime in the second degree,


                                              5
              looking at those issues about the value and the credibility, the
              concerning part, of course, is similarity so that someone is not
              convicted of a similar crime. But I find that the impeachment
              value is more probative than prejudicial. So, I’ll allow the
              impeachment by controlled substance crime in the second
              degree noting that a release from prison would have been
              some time in ’09 or about that.

But the context is critical. The prosecutor, in her motion to permit use of the conviction

as impeachment, presented her argument based on the Jones factors; the district court’s

statement above was made in response to this argument. The transcript shows that the

district court considered the Jones factors and made its decision by analyzing those

factors. Based on the record, we conclude, therefore, that the district court did not abuse

its discretion by permitting the state to impeach Caradine with his prior felony

conviction.

       Caradine filed a pro se supplemental brief and a pro se reply brief challenging his

convictions. Caradine’s arguments are difficult to interpret, but it appears that he is

questioning the witnesses’ credibility and alleging ineffective assistance of trial counsel.

       The fact-finder is the exclusive judge of credibility, even when a trial is held to the

court rather than to a jury. State v. Super, 781 N.W.2d 390, 396 (Minn. App. 2010),

review denied (Minn. June 29, 2010). We assume that the district court believed the

state’s witnesses and disbelieved contrary evidence. Id. We therefore defer to the district

court’s credibility assessments here.

       In order to sustain a claim of ineffective assistance of counsel, a defendant must

show that “(1) his trial attorneys’ performance fell below an objective standard of

reasonableness; and (2) a reasonable probability exists that, but for his attorneys’ errors,


                                              6
the outcome of the trial would have been different.” Hawes v. State, 826 N.W.2d 775,

782 (Minn. 2013).     Caradine alleges that his trial counsel was ineffective because he

failed to challenge the absence of an audio recording from the August 7, 2012 controlled

buy; police claimed that the audiotape was indecipherable. But the district court found

Caradine not guilty of the charge arising out of the August 7 controlled buy because

police failed to show an adequate chain of custody of the evidence. Therefore, there is no

reasonable probability that the outcome of the trial would have been different.

       Affirmed.




                                            7